ORRICK, HERRINGTON & SUTCLIFFE COLUMBIA CENTER 1152 15th STREET, NW WASHINGTON, D.C. 20005-1706 tel + 1-202-339-8400 fax +1-202-339-8500 WWW.ORRICK.COM April 14, 2010 Mark R. Riccardi (202) 339-8431 mriccardi@orrick.com VIA HAND DELIVERY Mr. Max A. Webb, Esquire, Assistant Director Office of Structured Finance, Transportation and Leisure Division of Corporation Finance Securities and Exchange Commission treet, N.E., Mail Stop 3561 Washington, DC 20549 Re: STRATS Trust for News Corp. Securities, Series 2006-4 Form 10-K for the fiscal year ended December 31, 2008 Filed March 27, 2009, File No. 001-33017 Dear Mr. Webb: On behalf of Synthetic Fixed-Income Securities, Inc. (the “Company” or “SFIS”), as sponsor and depositor of the STRATS Trust for News Corp. Securities, Series 2006-4 (the “Trust”), this letter responds to your letter dated August 5, 2009 providing comments on the above-referenced report on Form 10-K (the “Report”) filed with the Securities and Exchange Commission (the “Commission” or the “SEC”) by the Trust. For your convenience, each of your comments has been reproduced below, followed by the Trust’s response. Item 1122 of Regulation AB – Compliance with Applicable Servicing Criteria Comment 1.We note that the servicer did not assess compliance with several of the servicing criteria set forth in Item 1122 of Regulation AB. While some of these criteria seem to be inapplicable given the nature and terms of your offering, please explain to us why the criterion set forth in subparagraph (d)(1)(i) was deemed not applicable. Response: The servicing criteria in Item 1122(d)(1)(i) requires compliance with policies and procedures “instituted to monitor any performance or other triggers and events of default in accordance with the transaction agreements.”This criteria was deemed inapplicable because the terms of the transaction agreements governing the Trust and the certificates do not provide for any performance or similar triggers, early amortization events or events of default of the type described in Item 1122(d)(1)(i). Max A. Webb, Esquire April 14, 2010 Page 2 of 2 Exhibit 31.1 – Section 302 Certification. Comment 2. Please revise your certification to include the exact language set forth in Item 601(b)(31)(ii) of Regulation S-K. Response: The Trust will promptly file an amendment to the Report to provide a Section 302 certification the exact language set forth in Item 601(b)(31)(ii) of Regulation S-K. In connection with responding to your comments, we have been authorized by the Company to inform you that the Company hereby acknowledges that: · its is responsible for the adequacy and accuracy of the disclosure in the Report; · staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the Report; and · it may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. We have attached for your reference a draft amendment to the Report incorporating the changes discussed above and marked to show changes from the relevant portions of the original Report. Should you have any questions or need additional information, please do not hesitate to contact me at (202) 339-8431, or William Threadgill, President of the Company, at 375 Park Avenue, NY4077, New York, New York 10152, phone: (212) 214-6277. Respectfully yours, /s/ Mark R. Riccardi Mark R. Riccardi cc: Amanda Ravitz, SEC William Threadgill, SFIS attachment UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K/A (Amendment No. 1) FOR ANNUAL AND TRANSITION REPORTS PURSUANT TO SECTIONS 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2008 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number of issuing entity:001-33017 STRATS(SM) Trust for News Corporation Securities, Series 2006-4 (Exact name of issuing entity as specified in its charter) Commission File Number of depositor and sponsor:333-131889, 001-31818 Synthetic Fixed-Income Securities, Inc. (Exact name of depositor and sponsor as specified in its charter) Delaware 52-2316339 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 301 South College Street, Charlotte, North Carolina (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (704) 715-8400212) 214-6274 Securities registered pursuant to Section 12(b) of the Act: Title of each class
